Title: To Thomas Jefferson from John Dickinson, 18 July 1801
From: Dickinson, John
To: Jefferson, Thomas


               
                  My dear Friend,
                  Wilmington the 18th of the 7th Month 1801
               
               When I wrote lately by Dr. Vaughan, my sole Intention was to gratify him knowing his high Veneration for thy Character; by introducing him to thy Acquaintance. He never gave Me the slightest Intimation of any Design thereby to obtain any of the offices in this state for himself or any other.
               The first Intelligence I ever received of his Father in Law’s appointment, was on the arrival of the Commission or nearly at that Time; and tho I was pleased with it, as having allways understood, without personally knowing him, that he was a determined Republican and a Man of property, yet I was much hurt, as it convinced Me, that the Dr. had availed himself of my Letter to promote a Measure, which he ought never to have touched upon.
               At the same time it appeared very strange that he should have acted with such Reserve towards Me.
               We have lately received from Washington such an account of the Dr.’s Misconduct in other Respects, as has astonished those who esteemed him, and a number of very worthy Republicans regret the appointment.
               Some Days ago I advised the Dr., that the Marshall should immediately resign the Commission into thy Hands, which, I understand, will be done.
               As the Purity of Cæsar A. Rodney’s political Principles and his Integrity are well known to Me, I have frequently and freely conversed with him on public affairs relating to this state.
               We perfectly agreed, that We ought strenuously to promote that Spirit of Reconciliation manifested in thy Conduct, as much as We could.
               For this purpose, We thought, that if called upon to give our sentiments great Circumspection and Deliberation should be used in Recommendations to office; and that, after being assured of a person’s Republicanism and Qualification, We should endeavour to make a selection that would be least grating to the feelings of our opponents.
               In this View, he mentioned to Me two persons, either of whom he thought fitting for the office of Marshall, William Gooch and John Moody—that he should rather preferr the first, but it was probable, he would not accept—and that therefore he wished the other to have it. I told him, that I did not know the Man, yet, from a Reliance on his Judgment, and a Belief that he would be generally approved by our Republican Friends, I should certainly join in recommending him, if my opinion should be asked.
               Thus the affair rested, as I thought, in Tranquility, to be malined in the Manner before mentioned, till it was unhappily broken in upon by another.
               Here permit Me to add, that the foundation of the Character I gave him in my Letter, was the very general and great Reputation which the Dr. possessed in this place. He was Family Physician to a large number of truely respectable people, not only those who agreed with him in politics, but others also; and there never was an Instance here, as I am assured, of a Man geting so soon into such an extensive practise.
               I have within these few Days learned, that for some Months past several persons have been displeased with parts of his Behaviour: But, these objections did not come to my Knowledge. When I wrote, every Appearance was exceedingly favorable to him.  But—notwithstanding this Circumstance, and the singleness of my Intention, it distresses Me, that I have occasioned so much unnecessary Trouble on this Business.
               I am thy truely affectionate Friend
               
                  
                     John Dickinson
                  
               
            